DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

The present application is a continuation of U.S. Patent 11,252,048.  Applicant's preliminary amendment filed on March 21, 2022 has been entered.  Claim 1-5 and 7-20 are pending in the application.

Claim Objections

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 7 been renumbered 6.
Misnumbered claim 8 been renumbered 7.
Misnumbered claim 9 been renumbered 8.
Misnumbered claim 10 been renumbered 9.
Misnumbered claim 11 been renumbered 10.
Misnumbered claim 12 been renumbered 11.
Misnumbered claim 13 been renumbered 12.
Misnumbered claim 14 been renumbered 13.
Misnumbered claim 15 been renumbered 14.
Misnumbered claim 16 been renumbered 15.
Misnumbered claim 17 been renumbered 16.
Misnumbered claim 18 been renumbered 17.
Misnumbered claim 19 been renumbered 18.
Misnumbered claim 20 been renumbered 19.

Interview Summary

In a telephone interview with the Applicant’s Representative, Mr. Tayan Patel (Reg. No. 58,402), on September 20, 2022, a proposed amendment was submitted for applicant’s consideration. Examiner suggested the Applicant to file a terminal disclaimer in order to overcome a rejection based on nonstatutory double patenting, and place the application in condition for allowance.  However, no agreement is reached.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12-19 of U.S. Patent No. 11,252,048, hereinafter ’048 in view of Chou (WIPO WO2017171904) and Shaker (PG PUB US20170366393).
Claim 1 of the instant application is unpatentable under the judicially created doctrine of “obviousness-type” double patenting with respect to claim 12 of the patent ‘048. The instant application claim is an obvious variant of the patent '048. See the table below which shows both application claims on limitation bases.

Claim No.
Application
No. 17/569,561 instant application
Claim No.
DP.
US Patent 11,252,048
1
An apparatus comprising:

a non-transitory memory having instructions stored thereon for instantiating a network function; and

a processor, operably coupled to the non-transitory memory, configured to perform the instructions of:

receiving a message for service instantiation, where one or more parameters in the message includes a functional description of the network function providing a service and a preferred location of the service instantiation;

determining, based on the one or more parameters in the received message, instantiation of the network function is acceptable;

determining, based on the received message, a deployable service configuration for the network function;

determining to instantiate the network function based on the one or more parameters in the received message;

transmitting, to a slice instance management function (SIMF), an instantiation request including the deployable service configuration for the network function and the preferred location of the service instantiation; and

receiving, from the SIMF, a response indicating whether the network function can be instantiated,

wherein the received response includes one or more of instantiation parameters for the network function, a location for the network function, and a registry identifier for the network function.
12
A core network comprising:

a non-transitory memory having instructions stored thereon for instantiating a network function in the core network; and

a processor, operably coupled to the non-transitory memory, configured to perform the instructions of:

receiving a message for service instantiation, the message including a functional description of a network function, a preferred location of the service instantiation and a requestor credential;

determining, based on one or more parameters in the received message, that instantiation of the network function is acceptable;

determining, based on the received message, a deployable service configuration for the network function;

transmitting a message including the requestor credential and an instantiation request with the deployable service configuration for the network function and the preferred location of the service instantiation to a slice instance management function in the core network;

verifying the network function can be instantiated;

determining instantiation parameters for the network function;

determining a location for the network function;
assigning a registry identifier to the network function; and

instantiating the network function based on parameters in the received message after the verifying and assigning instructions, the instantiation instruction including registration of a first instance of the network function or performing a change of state for an existing network function.
11
A method comprising:

receiving a message for service instantiation, where one or more parameters in the message includes a functional description of a network function providing the service and a preferred location of the service instantiation;

determining, based on the one or more parameters in the received message, instantiation of the network function is acceptable;

determining, based on the received message, a deployable service configuration for the network function;

determining to instantiate the network function based on the one or more parameters in the received message;

transmitting, to a slice instance management function (SIMF), an instantiation request including the deployable service configuration for the network function and the preferred location of the service instantiation; and

receiving, from the SIMF, a response indicating whether the network function can be instantiated,

wherein the received response includes one or more of instantiation parameters for the network function, a location for the network function, and a registry identifier for the network function.
12
A core network comprising:

a non-transitory memory having instructions stored thereon for instantiating a network function in the core network; and

a processor, operably coupled to the non-transitory memory, configured to perform the instructions of:

receiving a message for service instantiation, the message including a functional description of a network function, a preferred location of the service instantiation and a requestor credential;

determining, based on one or more parameters in the received message, that instantiation of the network function is acceptable;

determining, based on the received message, a deployable service configuration for the network function;

transmitting a message including the requestor credential and an instantiation request with the deployable service configuration for the network function and the preferred location of the service instantiation to a slice instance management function in the core network;

verifying the network function can be instantiated;

determining instantiation parameters for the network function;

determining a location for the network function;
assigning a registry identifier to the network function; and

instantiating the network function based on parameters in the received message after the verifying and assigning instructions, the instantiation instruction including registration of a first instance of the network function or performing a change of state for an existing network function.

19
A non-transitory computer readable medium including program instructions that, when executed by a processor, effectuates:

receiving a message for service instantiation, where one or more parameters in the message includes a functional description of a network function providing the service and a preferred location of the service instantiation;

determining, based on the one or more parameters in the received message, instantiation of the network function is acceptable;

determining, based on the received message, a deployable service configuration for the network function;

determining to instantiate the network function based on the one or more parameters in the received message;

transmitting, to a slice instance management function (SIMF), an instantiation request
including the deployable service configuration for the network function and the preferred location of the service instantiation; and

receiving, from the SIMF, a response indicating whether the network function can be instantiated,

wherein the received response includes one or more of instantiation parameters for the
network function, a location for the network function, and a registry identifier for the network function.
12
A core network comprising:

a non-transitory memory having instructions stored thereon for instantiating a network function in the core network; and

a processor, operably coupled to the non-transitory memory, configured to perform the instructions of:

receiving a message for service instantiation, the message including a functional description of a network function, a preferred location of the service instantiation and a requestor credential;

determining, based on one or more parameters in the received message, that instantiation of the network function is acceptable;

determining, based on the received message, a deployable service configuration for the network function;

transmitting a message including the requestor credential and an instantiation request with the deployable service configuration for the network function and the preferred location of the service instantiation to a slice instance management function in the core network;

verifying the network function can be instantiated;

determining instantiation parameters for the network function;

determining a location for the network function;
assigning a registry identifier to the network function; and

instantiating the network function based on parameters in the received message after the verifying and assigning instructions, the instantiation instruction including registration of a first instance of the network function or performing a change of state for an existing network function.



However, the patent ‘048 does not expressly recite “receiving, from the SIMF, a response indicating whether the network function can be instantiated,
wherein the received response includes one or more of instantiation parameters for the network function, a location for the network function, and a registry identifier for the network function.”
Chou teaches “receiving, from the SIMF, a response indicating whether the network function can be instantiated,
wherein the received response includes one or more of instantiation parameters for the network function and a registry identifier for the network function.” (Once the VNF instance has been processed, the method continues to operation 4. At operation 4, the VNFM 640 may send an acknowledgement to the EM 610 via the Ve-VNFM-EM reference point. The acknowledgement may include attributes [one or more of instantiation parameters] such as VNF instance ID vnflnstanceld, which indicates the VNF has been successfully instantiated, along with the identification [registry identifier] of the VNF [Chou, para 0081]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify patent ‘048 to comprise the claimed limitation to effectively enhance network management experience by providing the result of the instantiation request.
However, patent ‘048 as modified by Chou does not teach “a location for the network function” in the received response.
Shaker teaches “a location for the network function” in the received response (The relay component 154 can also be configured to selectively relay messages of status updates 118 from the provisioning component 164 to the status display 166 of the status application 161.  The status display 166 can be configured to display status updates of the initiated provisioning process , where the status display 166 can be dismissed from the graphical user interface 170 and replaced with operation panel 177 configured to shown various parameters of the deployed cloud service, such as name, model, subscription, subscription ID, location [location for the network function], and a current status of the cloud service in FIG. 3D [Shaker, fig. 3D, para 0051, 0056-0057]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify patent ‘048-Chou to comprise the claimed
 limitation to effectively enhance network management experience by providing additional information of the initiated network function.
Claim 1 is therefore unpatentable under Obviousness-type Double Patenting. Similar
reasoning applies to independent claim 11 and 19 as well as dependent claim 3-10, 12-18 of the instant application.

Allowable Subject Matter

Claim 1-19 would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) to overcome a rejection based on nonstatutory double patenting.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-9238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BILLY H NG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441